DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on August 25, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miller (US 2014/0345923).
Regarding claim 1, Miller, figure 3, discloses a package structure having a solder mask layer with a low dielectric constant, comprising: a substrate (350); a conductive structure (355) on the substrate; and a solder mask layer (360) on the substrate, the solder mask layer comprising: a plurality of bubbles (370), disposed within the solder mask layer; and a solder mask material (365), covering the bubbles wherein a boundary is formed between the plurality of bubbles and the solder mask material and other heterogeneous boundaries are not observed within the solder mask layer (see figure, solder mask covering the bubbles, and the boundary is formed between the solder mask and the bubble).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, and further in view of Kurozumi (PCT/JP2020/010209, US 2022/0124911, relied upon for the relevant English translation).
Regarding claim 2, Miller does not explicitly disclose wherein a diameter of each of the bubbles is less than about 10 µm.
Miller disclose the bubble size, for example 50 micron. However, Miller further discloses the bubbles are used for controlling the dielectric constant (paragraph 0012, 0014).
Kurozumi, figure 1 and 2, discloses with a board or substrate (20), component (such as such as semiconductor elements, resistor chips, capacitors, and external connection terminals), covered with a solder mask  (10) comprising bubbles (hollow particles, 10B) disposed within the mask layer, the mask material (10A) covering the bubbles. Kurozumi disclose the presence of bubble to control thermal insulation and insulation resistance property (see abstract). Kurozumi further discloses the bubble diameter preferably 1 to 500 micron (paragraph 0049).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the structure of Miller with a diameter of each of the bubbles is less than about 10 µm, as taught by Kurozumi, in order to have desired control of the insulating properties. 
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, the modified structure of Miller further discloses wherein a ratio of the diameter of each of the bubbles to a diameter average of the bubbles is between about 0.8 and about 1.2 (obvious from the disclosure by Kurozumi, as applied above, in order to have desired control of insulating properties). 

Regarding claim 4, the modified structure of Miller further discloses wherein a volume ratio of the bubbles to the solder mask layer is between about 5vol.% and about 50vol.% (obvious as disclosed by Miller, paragraph 0019, and by Kurozumi, paragraph 0034). 
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, the modified structure of Miller further discloses wherein the solder mask material is homogenous (obvious as disclosed by both Miller, epoxy resin, and Kurozumi, thermoplastic resin). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified structure of Miller, as applied to claims 2-5 above, and further in view of Zhang (US 2014/0124254).
Regarding claim 6, the modified structure of Miller further discloses wherein the solder mask layer physically contacts the conductive structure (see figure), but does not disclose the solder mask exposes the conductive structure. However, a solder mask layer with opening to expose the conductive structure is old and known in the art to facilitate interconnection with other elements. 
Additionally, Zhang, figure 1, discloses a structure with a substrate (101), a conductive pad (114), a solder mask covering the pad with an opening exposing the pad for interconnection.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified structure of Miller with the solder mask exposing the conductive structure, as taught by Zhang, in order to facilitate the interconnection.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Additionally, applicant, starting on page 6 of the response, argues that the hollow glass micro-balloons 370 of Miller is asserted as the claimed bubbles of claim 1, it is assumed that there are at least two interfaces within the solder mask 360 of Miller: one is the interface between the air bubble and the glass shell, and the other is the interface between the glass shell and the epoxy 365. On the contrary, the solder mask material of the application directly wrapping the bubbles, and the amended claim 1 recites "wherein a boundary is formed between the plurality of bubbles and the solder mask material and other heterogeneous boundaries are not observed within the solder mask layer." Accordingly, Applicant respectfully submits that amended claim 1 is patentable over Miller and respectfully requests allowance of amended claim 1.
This is not found to be persuasive.
The prior art to Miller, as applied to the rejection, discloses plurality of bubbles, and the solder mask is covering the bubbles. The glass shell, as argued by the applicant, is part of the bubble. As such, nothing specific is recited in the claim about the structure of the bubble. Therefore, Miller meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 6,632,511), discloses resin with porous or hollow polymeric beads (column 6, line 26-32). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / October 28, 2022